LeonardE. Neilson APROFESSIONALCORPORATION LEONARDE.NEILSON 8160SouthHighlandDrive,Suite 104 AttorneyatLaw Sandy,Utah84093 Telephone:(801)733-0800 Fax:(801)733-0808 E-mail:LNeilsonLaw@aol.com October 29, 2014 Securities and Exchange Commission Division of Corporation Finance Attn:Joanna Lam treet, NE Washington, D.C. 20549-7010 Re: Canyon Gold Corp. SEC File No. 000-54851 SEC comment letter dated October 16, 2014 Request for extension of time to file response Dear Ms. Lam: On October 16, 2014, you delivered a letter to Canyon Gold Corp. (“Canyon Gold”) concerning Canyon Gold’s Form 10-K for the year ended April 30, 2014 and Form 10-Q for the quarter ended July 31, 2014.Canyon Gold is currently working diligently to complete and file its response to your letter.However, as of this date Canyon Gold has not finalized its response and is in need of additional time to compile the necessary information and documents to adequately respond to your comment letter and file the subject reports. Because Canyon Gold is unable to respond to your letter within the time parameters set forth therein, we respectfully request that Canyon Gold be given an additional 10 business days to complete and file its response.If you have any questions or wish to discuss this matter further, please contact the undersigned at your convenience. Sincerely, /S/Leonard E. Neilson Leonard E. Neilson Attorney at Law
